NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2007-1110


                                      M.E.S., INC.,

                                                      Appellant,

                                            v.


                       John E. Potter, POSTMASTER GENERAL,

                                                      Appellee.

     Timothy A. Sullivan, Payne Hackenbracht & Sullivan, of Fort Washington,
Pennsylvania, argued for appellant.

       A. Bondurant Eley, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With her on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director,
and Donald E. Kinner, Assistant Director. Of counsel on the brief was Michael F. Kiely,
Law Department Civil Practice, United States Postal Service, of Washington, DC.

Appealed from: United States Postal Service Board of Contract Appeals

Administrative Judge Norman O. Menegat
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1110


                                    M.E.S., INC.,

                                                     Appellant,

                                          v.

                     John E. Potter, POSTMASTER GENERAL,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       United States Postal Service Board of Contract Appeals

in CASE NO(S).           4462

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, AND MOORE, Circuit Judges.).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: September 7, 2007                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk